DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 contains the limitations of “a second light conversion material” and “a third conversion material”.  Claim 4 depends on claim 1 that does not contain a light conversion material.  Therefor claim 4 and independent claim only refer to two light conversion materials.
Claim 10 contains the limitation of “a fourth light-conversion material”.  Claim 10 depends on claim 1 that does not contain a light conversion material and therefor claim 10 and 1 only have a single light conversion material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (US 2008/0259459) in view of Hsu (US 2015/0117052).

Regarding claim 1 Wang teaches (figs. 2-4) a display component, comprising:
a transflective layer (226); a reflective layer (222), opposing to the transflective layer (para. 0031); 
and at least one sidewall (330), arranged between the reflective layer and the transflective layer (see fig. 3); 
where the transflective layer, the reflective layer, and the at least one sidewall are together configured, upon an input of an incident light through the transflective layer, to output a light of a target color out through the transflective layer (para. 0033); 
Wang does not teach one or more of the at least one sidewall comprise at least one light-conversion layer configured to emit a light of the target color upon excitement by a light of a different color shedding thereupon.
Hsu teaches teaches one or more of the at least one sidewall comprise at least one light-conversion layer configured to emit a light of the target color upon excitement by a light of a different color shedding thereupon (140; para. 0038).


Regarding claim 2 Wang teaches (figs. 2-4) a display component, except where the at least one light-conversion layer comprises a first light-conversion material, configured to emit a light of the target color upon excitement of a light having a wavelength shorter than the light of the target color.
Hsu teaches where the at least one light-conversion layer comprises a first light-conversion material, configured to emit a light of the target color upon excitement of a light having a wavelength shorter than the light of the target color (para. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the filter as taught by Wang with the light conversion layer as taught by Hsu for the benefit of homogenizing the light in the wavelength conversion layer (para. 0038)

Regarding claim 3 Wang teaches (figs. 2-4) a display component, where the target color is a red color (para. 0037).
Wang does not teach where the first light-conversion material comprises a first quantum dot material, configured to emit a light of the red color upon excitement of upon excitement of at least one of a light of a green color or a light of a blue color.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the filter as taught by Wang with the light conversion layer as taught by Hsu for the benefit of homogenizing the light in the wavelength conversion layer (para. 0038)

Regarding claim 4 Wang teaches (figs. 2-4) a display component, except where the at least one light-conversion layer comprises:
a second light-conversion material, configured to emit a light of the target color upon excitement of a light having a wavelength shorter than the light of the target color; 
and a third light-conversion material, configured to emit a light of the target color upon excitement of a light having a wavelength longer than the light of the target color.
Hsu where the at least one light-conversion layer comprises:
a second light-conversion material (142), configured to emit a light of the target color upon excitement of a light having a wavelength shorter than the light of the target color (para. 0035); 
and a third light-conversion material (146), configured to emit a light of the target color upon excitement of a light having a wavelength longer than the light of the target color (para. 0038).


Regarding claim 5 Wang as modified by Hsu teaches (figs. 2-4) a display component, where the at least one light-conversion layer consists of one single light-conversion layer comprising both the second light-conversion material and the third light-conversion material (see fig. 2).


Regarding claim 10 Wang teaches (figs. 2-4) a display component, except where the at least one light-conversion layer comprises a fourth light-conversion material, configured to emit a light of the target color upon excitement of a light having a wavelength longer than the light of the target color.
Hsu teaches the at least one light-conversion layer comprises a fourth light-conversion material, configured to emit a light of the target color upon excitement of a light having a wavelength longer than the light of the target color (para. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the filter as taught by Wang with the light conversion layer as taught by Hsu for the benefit of homogenizing the light in the wavelength conversion layer (para. 0038).


Wang does not teach the fourth light-conversion material is configured to emit a light of the blue color upon excitement of upon excitement of at least one of a light of a red color or a light of a green color.
Hsu teaches the fourth light-conversion material is configured to emit a light of the blue color upon excitement of upon excitement of at least one of a light of a red color or a light of a green color (para. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the filter as taught by Wang with the light conversion layer as taught by Hsu for the benefit of homogenizing the light in the wavelength conversion layer (para. 0038)

Regarding claim 14 Wang teaches (figs. 2-4) a display component, except where each of at least one sidewall is configured to be reflective at an inner surface thereof.
Hsu teaches where each of at least one sidewall is configured to be reflective at an inner surface thereof (para. 0035-0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the filter as taught by Wang with the light conversion layer as taught by Hsu for the benefit of homogenizing the light in the wavelength conversion layer (para. 0038)


a transflective layer (226); a reflective layer (222), and the at least one sidewall (330),are together configured, upon an input of an incident light through the transflective layer, to output a light of a target color out through the transflective layer (para. 0033);
and one or more of the at least one sidewall comprise at least one light-conversion layer configured to emit a light of the target color upon excitement by a light of a different color shedding thereupon.
Hsu teaches teaches one or more of the at least one sidewall comprise at least one light-conversion layer configured to emit a light of the target color upon excitement by a light of a different color shedding thereupon (140; para. 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the filter as taught by Wang with the light conversion layer as taught by Hsu for the benefit of homogenizing the light in the wavelength conversion layer (para. 0038)

Regarding claim 17 Wang teaches (figs. 2-4) a display apparatus, where the target color is selected from a first color, a second color, or a third color, wherein the first color, the second color and the third color are respective one of three primary colors and has a decreasing wavelength (para. 0037).



Regarding claim 20 Wang teaches (figs. 2-4) a display apparatus, where the incident light is a white light (para. 0032-0033).

Allowable Subject Matter
Claims 6-9, 12-13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach multiple quantum dots in the converstion layer to transform light from different wavelength bands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872